DETAILED ACTION
This action is in response to the RCE filing on 7-18-2022. Claims 1-4 and 7-8 are pending and have been considered below.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mark Alleman on 8-5-2022.

Please amend claim 1.

1.	(Currently amended) An image forming apparatus comprising:
	a touch panel configured to detect touches of a plurality of fingers and display a graphical user interface including a numerical value input field; and
	a processor configured to:
		when it is detected that a first finger and a second finger have been touched to the touch panel, calculate an angle change of the second finger with the first finger as a fulcrum; and count a numerical value that is input to the numerical value input field, in response to the angle change, 
wherein the angle change is a value indicating a change of an angle of a rotation of the second finger with the first finger as a fulcrum,
	the processor changes a digit to be counted, in response to a number of fingers touched to the touch panel,
	in a case where the fingers were touched in order from the first finger as the fulcrum to the second finger that is rotated, the processor counts an integer digit of the numerical value, and
	in a case where the fingers were touched in order from the second finger that is rotated to the first finger as the fulcrum, the processor counts a decimal digit of the numerical value.








[AltContent: textbox ()]
Statement of Reasons for Allowance

Claims 1-4 and 7-8 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior Nakatsu (20150036159 A1), Yuan et al. (20130036382 A1), Zhao et al. (20150363082 A1), Ording (20100235794 A1) and Okabayashi (20160156793 A1) disclose a gesture recognition system for field inputs. 
However Nakatsu (20150036159 A1), Yuan et al. (20130036382 A1), Zhao et al. (20150363082 A1), Ording (20100235794 A1) and Okabayashi singularly or in combination, still fail to anticipate or render as obvious the functionalities of the system including the angle change is a value indicating a change of an angle of a rotation of the second finger with the first finger as a fulcrum,
	the processor changes a digit to be counted, in response to a number of fingers touched to the touch panel,
	in a case where the fingers were touched in order from the first finger as the fulcrum to the second finger that is rotated, the processor counts an integer digit of the numerical value, and
	in a case where the fingers were touched in order from the second finger that is rotated to the first finger as the fulcrum, the processor counts a decimal digit of the numerical value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on the statement of Reasons for Allowance”. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697. The examiner can normally be reached on MONDAY -FRIDAY 9:30-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        8-8-2022